Exhibit 10.3

FY 2009 Hologic Short-Term Incentive Plan

(the “STIP”)

Performance-based Compensation

Reference is made to the Hologic, Inc. 2008 Equity Incentive Plan previously
approved by the Company’s Stockholders (the “2008 Plan”). It is intended that
the awards granted hereunder (the “Awards”) qualify, to the extent consistent
therewith, as Annual Incentive Awards under Section 7 of the 2008 Plan and, to
the extent applicable, “performance-based compensation” under Section 162(m) of
the Internal Revenue Code. Without limiting the foregoing, it is further
intended that if all or a portion of an Award to any participant does not so
qualify (either as an Annual Incentive Award or performance based compensation),
it shall not effect the qualification of that portion of an Award that would
otherwise so qualify, or otherwise reduce a participant’s Award hereunder.
Without limiting the foregoing, the terms and conditions of the 2008 Plan shall
apply to any Award, or portion thereof, that shall qualify as an Annual
Incentive Award thereunder.

Funding

The STIP will be funded based on the Company’s Adjusted Pre-Tax Income as
determined by the Compensation Committee. “Adjusted Pre-Tax Income” is the
Company’s consolidated pre-tax income determined in accordance with generally
accepted accounting principles (“GAAP”), before the payment of bonuses under the
STIP, and further adjusted to exclude one-time or non-recurring acquisition
related charges such as in-process research and development, inventory write-up
to fair market value and stock option costs related to the acceleration of
vesting, changes in GAAP or the interpretation or application thereof, and other
one-time, non-recurring, unusual or unanticipated charges, expenses, gains or
revenue, in each case as determined by the Compensation Committee. A bonus pool
will be accrued at a designated percentage (the “Bonus Pool Percentage”) of
adjusted pre-tax income based upon attainment of a minimum adjusted pre-tax
income (the “Minimum Adjusted Pre-Tax Income”), all as determined by the
Compensation Committee. The bonus pool and accrued allocation may be reduced or
eliminated if Minimum Adjusted Pre-tax Income (as defined by the Compensation
Committee) is not achieved. The Compensation Committee reserves the right to
adjust the overall bonus pool percentage for the fiscal year. On a quarterly
basis, the Company will provide guidance to the Compensation Committee for
adjustments to the accrual based on current employee population data and other
financial considerations. The Company shall not have any obligation to establish
any separate fund or trust or other segregation of assets to provide for
payments under the STIP.



--------------------------------------------------------------------------------

Targets

Subject to the discretion of the Compensation Committee as set forth herein,
100% of targeted payout levels (“Targeted Payout Levels”) will be achieved at a
combination of corporate, divisional and/or individual goals established for
each participant. An individual’s bonus components and the weighting of those
components are determined by such individual’s title and/or role.

Maximum and Minimum Bonus Payout; Committee Discretion

The maximum bonus payouts will be 200% of Targeted Payout Levels (e.g., an
individual with a Targeted Payout Level of 60% of annual base salary target
would be eligible for a 120% payout). The Compensation Committee reserves the
right, in its sole and absolute discretion, to increase or decrease any bonus
payouts to any participant under the STIP, regardless of the level of bonus
targets that have been achieved, including, without limitation, to increase an
individual bonus payout amount to exceed the 200% maximum for individual
performance, or to provide for no bonus payout to a participant even through one
or more targets under the STIP have been achieved. Moreover, neither the STIP,
nor any action taken pursuant to the STIP, will be construed as giving any
employee any right to be retained by the Company or any of its subsidiaries.

 

2